DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 01/14/2021.

Summary
Claims 1 and 13 are amended.

Allowable Subject Matter
Claims 1 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
A nosepiece assembly comprising a magazine coupling portion with a spring provided as part of, and mounted on, the magazine coupling portion. Further, a distinction to be made is that the nosepiece is separate from the magazine, and therefore, the magazine coupling portion is different from the magazine.
Schafer (US 5,192,012) teaches that a spring is provided on a magazine for biasing a second nail in a strip of nails.
Baum (US 4,784,306) teaches that a spring member can be used to bias an entire nail strip into engagement with a magazine to be fed to a nosepiece (see figs 3 and 4).
Bruins (US 6,779,700) teaches a spring to bias a tab in place for nailing into a surface (see fig 10).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731